The verdict was, ‘1 guilty of passing the dollar knowing it tp be counterfeit.” The counsel for the prisoner took exception to the jurisdiction of the court, to try any offences against the coin ; the jurisdiction thereof being exclusively ponfine.d tp the court of the United States. The presiding Judge, on the hearing, declared his full conviction, that as to the offence of coining, the court had no jurisdiction, and fyished to hear farther argument, as to passing counteifeit *509coin. The next day, the argument was again urged, and overruled as to both points, and the cause given to the jury.
During ti e trial, some instruments calculated to coin money were offered in evidence to show the quo animo with which the coin was passed. This was objected to by the counsel for the prisoner, because it operated as a surprise to give in evidence coining instruments, when they would, under the act, constitute a distinct crime ; and had the prisoner been apprised of their being alleged against him, by seeing them charged in the indictment, he might have been prepared to rebut the presumption by opposite proofs. This was overruled.
It is submitted, in arrest of judgment, that the courts of this state have no jurisdiction of offences against coin, and that the verdict is inconsistent with the act, uncertain, and no judgment can be-given upon it.
1st. Because, since the adoption of the constitution of the United States, the individual states cease to have jurisdiction over the offences against the coin, it being exclusively confined to the United States.
2d. Because, under the constitution of the United States, the individual states have no current coin ; but the currency of each state is such solely, because it forms a constituent part of the union : and an indictment, stating the offence to be against the currency of any individual state, and against the peace and dignity of that statp, is bad ; for it is also an offence against the United States, and the same act cannot be a violation of two distinct sovereignties.
3d. Because the act under which the prisoner was indicted was passed prior to the constitution of the United States, and values the currency differently from the United States ; who, since the constitution, have the sole right of regulating the value of foreign coins : of course, an indictment following the act must be a false allegation, to wit :• *510that the coin is current at the. value stated in an act of assembly of this state, when the United States have declared it current at a different value.
4th. Because, if under the constitution of the United States the individual states can have a concurrent jurisdiction with the United States in punishing the passing of counterfeit coin, still the counterfeit must be ascertained by a comparison with the Value placed upon coin by the United States, and laws passed previous to such a valuation are therefore void.
5th. Because the verdict is so ambiguous, that no judgment can be entered upbn it. The indictment alleges, that *he prisoner passed a dollar in the likeness and similitude of a Spanish milled dollar ; but the jury have not found that fact, but only that the prisoner passed the dollar knowing it to be counterfeit, referring to any dollar, perhaps a rix dollar or ajprovincia! dollar ; and as no testimony was adduced of any Spanish milled dollar, there remains nothing by which to ascertain, even by reference, that the jury intended to find the fact in issue.
6th. Because the verdict does not find prisoner guilty of any offence ; for the act of 1785 does not punish with death the passing one of the cobs, but is in the plural, and the verdict is in the singular. The act particularly describes the offencé, “ utter, or attempt to pass, knowing them to be counterfeit.” And in case the foregoing grounds should be 'overruled ,' the prisoner moves for a new trial, because the instruments given in evidence might have been put into the indictment, being a distinct felony, and should not have been allowed as mere testimony.
Colcock. J. A due regard to the nature of the federal government,, and the principles on which it is formed, will place this case in a clear point ,of view.
As to the first ground, the federal government possesses *511no powers bat such as are expressly given to it, or necessarily incident to those given. And the states in the formation of this government surrendered none of the incidents of sovereignty, except such as are enumerated in the 10th section of the 1st article of the constitution, which they are expressly prohibited from exercising. What is there, then, to prevent a state from punishing for coining, or passing coin, knowing it to be counterfeit 1 There is no prohibition of the exercise of this jurisdiction in the 10th clause ; and the acts of congress on this subject (2 Graydon’s Dig. p. 95.) contains a clause to this effect, “ nothing in this act shall be construed to deprive the individual states of jurisdiction under the laws of the several states, over offences made punishable by this act.” This is at least a legislative construction of the constitution, and, being made soon after the adoption of the constitution, it may be presumed was done 'by some of the very men who framed the constitution itself.
But, if a doubt could be entertained upon the subject, we have the exposition of the constitution, by some of the most able of its framers, in a series of papers written in 1788, recommending it to the people, in which will be found the following positions, after stating that the plan of the convention aims only at a partial union or consolidation.
“ The state governments would clearly retain all the rights of sovereignty which they had before, and which were not by that act exclusively delegated to the United States. This exclusive delegation, or rather alienation of state sovereignty, would only exist in three cases : 1st. Where the constitution in express terms granted the exclusive authority to the union. 2d. Were it granted in one instance an authority to the union, and in another prohibited the states from exercising the like authority ; and, lastly, where it granted an authority to the union, to which a similar authority in the states would be absolutely and totally contradictory and repugnant.”
*512It is most manifest that this case is not embraced in either of the two first; let us then see if it can be comprehended in the last. Is the exercise of the power to punish; for coining of passing counterfeit coin by the individual states, contradictory and repugnant to the exercise of a similar power by the union ? In my opinion, it certainly is not. But I will examine the reasons urged by the prisoner’s counsel. First, It is said; there is no instance in the law of a concurrence of jurisdiction in criminal cases. Secondly, That a man might be twice punished -r and,- thirdly, That a difference in the measure of punishment may, and in this instance does; exist.
As to the first,- the history of every country of which I have any knowledge, at least, in which I may say the science of law has made any progress, or the population of which is of any extent, will afford instances' of it. Thé country from whence we draw our system of jurisprudence, certainly affords abundant proof of the existence of a concurrent jurisdiction. Our own country, until very lately, offered proofs of its existence in the county courts, which exercised a copcurr'ent jurisdiction with our superior courts in criminal matters.
As to the second objection, “ a man may be twice tried this cotild not possibly happen : first, because it is the established comitas gentium, and is not unfrequently brought into practice,- to discharge one accused of a crime, who has been tried by a court of competent jurisdiction. If this prevails among nations who are strangers to each other, ■could it fail to be exercised with us who are so intimately hound by political ties ? But a guard yet more sure is to be found in the 7th article of amendments to the federal constitution.
The last objection may be considered as already removed, by showing that a concurrence of a jurisdiction may exist *513Iti criminal cases, for wherever this does exist, there may,- and very frequently will be a difference in the punishment;
But I go farther. When the nature of our compact, and the extent of our country are considered, it may happed that the commission of a crime -maybe more injurious to the interests of the community in one state than id another; and hence may arise a legitimate ground for a more severe punishment. I would not be understood to mean that that is the case here, blit only as intending to show that a differ; ence of punishment is no argument against the exercise of a concurrent jurisdiction.
As to the second ground, it is only necessary to remark, that whatever is the current coin of the United States, be-3 comes the current coin of the individual state. A Spanish milled dollar is a current coin of the United States;
The third ground states that a different value has iteeii fixed by' the general government. The indictment took notice of a difference in denomination, but there is in fact no difference in value. The dollar is still the same ; and if there had been a difference, it was incumbent on the prison-' er to show it, and to prove that the dollar made current by congress was different from the Spanish milled dollar. But there was not even an attempt to do this ; and this embraces all that is necessary to' be said on the fourth ground;
As to the fifth ground, it is certainly a perversion Of language to say the definite article the may refer to any dollars; This objection might have been made if the jury had said a dollar. But when the record is read, it proves that the prisoner was indicted for passing a Spanish milled dollar, and the verdict says he was guilty of passing the dollar, that is, the dollar charged in the indictment.
The sixth ground is also founded on the miscónstfttctloií of very plain language. The act, after enumerating the various coins, says, “ any person who shall counterfeitj of *514utter, or attempt to pass, knowing them to be counterfeit, any of the aforesaid gold or silver coins,” &c., that is, any one of them. It appears to me that the construction contended, for by the prisoner would rather amount to this, that a person must pass one or more of each and every different kind enumerated in the act, rather than two of any particular kind, to complete the crime. The word any is synonymous with- either, as will appear by the authority of all dictionary-makers, and by grammarians, and is defined to be an adjective, meaning one ór more, as the case may be. It must at any rate be allowed, that the word must be taken in that meaning which the legislature have most clearly attached to it. I confess I feel that I am saying more on this ground than it merits".
The last ground merits some attention. When the criminal law writers say, that you shall not give in evidence the stealing of one article, upon an indictment for stealing another ; the reason is obvious: because the articles being separate and distinct in their nature, and the subject of different felonies, the party, although innocent, might be convicted ; for he would not be prepared to defend himself against the larceny of any other article than that specified in the indictment. The rule of law in larceny is, that if an article which has been stolen be found in the possession of one who will not, or cannot, account for the possession, that he shall be adjudged to be the thief. But it is contradictory . to common sense, as well as common justice, to apply the rule where a man had not had an opportunity of accounting for the possession. But when a man is charged with coining and passing counterfeit coin, can there be a more direct mode of proving his guilt., than by producing the instruments with which the coin was made ? would it operate as a surprize? surely the connexion between the offence .and the instrument is such, that the accused would naturally *515be prepared to account for the possession of the latter, when he came prepared to defend himself against the former. Upon the whole, I am against the motion for a new trial, and in arrest of judgment.
Grimke, J.
The two general questions in this case are, 1st. Whether the power of trying and punishing persons who counterfeit the current coin of the United States, is vested solely in the congress of the United States; and, 2dly. Whether the state courts are not likewise deprived of the power of punishing persons passing counterfeit money knowing it to be counterfeit.
With respect to the first point, there can. be no doubt that under the 8th section of the. first article of the United States’ constitution, the individual states gave up to the congress of the United States this power ; for it is there enacted that the congress shall have power to coin money and to regulate the value thereof, and of foreign coin, and to provide for the punishment of counterfeiting the current coin of the United States ; and in the 10th section of the same article, it is declared that no state shall coin money. By these sections, it appears that the power of coining is not only vested in congress, but that the individual states are devested of it.
With respect to the 2d point, it does not appear that the power of punishing persons for passing counterfeit coin, knowing it to be counterfeit, was either expressly given to the congress of.the United States, or devested out of the individual states. Now, the 9th section of the amendments to the constitution, as agreed toby the several states, and which has now become a component part of the constitution, declares, that the enumeration in the constitution of certain lights, shall not be construed to deny or disparage others retained by the people ; and in the 10th section of the same, it is farther provided, that the powers not delegated to the United States by the constitution, nor prohibited by it to the *516state, are reserved to the states respectively,,or to the people, When we examine the powers conceded by the individual states, we find no enumeration of this power given to con? gress, and when we review the powers denied to the' individual states, we discover no mention whatever of their being devested of this power. The individual states were jn possession of this power before the ratification of the" constitution of the United States ; and if there is no express 'declaration in that instrument which deprives them of it, fhéy must still retain it, unless they should lie devested thereof by construction or implication,
Upon’ this head it has been argued : 1st. That a man tried By the courts of thjs state for passing counterfeit coin, would j)e punished with- death ; whereas the act of congress attaches - to this crime only fine and imprisonment. But this argu-' pient can be of no weight, as in the individual states a greater Variety of punishments may be, and probably are, inflicted' for this crime ; and, indeed, it is well known that even in' this state the punishment of. offenders, when convicted under the common law, or the statute law, in some cases is essentially different. The difference, therefore, of the punishment pt)n3 in my opinion, be of no avail in the present motion. .
It has been farther argued, that congress having the sole power of regulating the value -of coin made current in the United States, that part of the act of assembly (Grimke’s Ctell. 314.) which- declares the weight, and regulates the ya)ue pf the coins therein enumerated, must be considered gs repealed by the constitutional provision on that head ; that then it follows, as a matter of course, that the passing of a counterfeit dollar not regulated in-its value according to the law' of congress, is not indictable under our act of the assembly. But the regulating of the weight -and value of good pojn is very different iron) the passing of had and coun- " *517ierfeit coin. There can be no doubt, that from the regulation of the value of the coin by congress, that all the states, and every individual in them, is bound by such valuation and such restriction. It is the general law of the land, and must be observed by all, for it is founded on powers given to congress and renounced by the states. It cannot, however, be concluded thence, that because this exclusive right of regulating the value of coin is vested in congress, that, therefore, they have the sole right of punishing the crime of passing counterfeit coin.
But the act of congress of the 21st April, 1806, 2 Gray-don, 95., contemplates a case of this kind, and that whenever it does happen, that a state shall have previously provided by law for this offence of passing counterfeit money, it shall not be deprived of the power of punishing it; for, in the fourth section, it declares that nothing in that act contained shall be construed to deprive the courts of the individual states of jurisdiction under the laws of the several states, over offences made punishable by. this act. Here is an explicit acknowledgment on the part of the United States, that the individual states were previously possessed of this power ; that it was not abandoned by the individual states on the ratification of the constitution ; and that the courts of the United States, to whom this act gives a concurrent jurisdiction, (whether constitutionally or not, is not for me to say,) with the state courts, shall not construe this power given to them, so as to deprive the state courts of their right of jurisdiction in a case of this kind, viz. the passing of foreign counterfeit coin.
I will allow that this state court has no jurisdiction whatever over money coined at the mint of the United States, nor any that is not particularly enumerated in our act of assembly; but to counterfeit any species of coin which is brought from foreign nations , and which has-been declared current by act *518of assembly, is an offence against that act of assembly, and punishable by this court.
Another argument of great importance is, that an offender might be twice tried for the same offence ; once under the act of congress, and again under the state act. But if the courts of the United States have a concurrent jurisdiction over this crime, with this court, then must either court allow of the plea of autrefois acquit, which will be a good bar to a second prosecution, because a determination in a court having competent jursdiction, must be final and conclusive on all courts of concurrent jurisdiction. 1 Leach, 160.
I do not however mean to allow, that the courts of the United States have such concurrent jurisdiction with this court; but, as I have said before, that is not a point for me to determine. I am only called on to decide, whether the prisoner at the bar is amenable to our courts for the offence of which he has been found guilty.
It has likewise been argued, that the verdict is so ambiguous, that no judgment could be entered up thereon. The indictment charged the prisoner with passing a dollar in the likeness and similitude of a Spanish milled dollar ; the dollar was produced in evidence, and the jury have found him guilty of passing the dollar, knowing it to be counterfeit. How it is possible in a case of this kind, and with such testimony to give a more pointed, definite, legal verdict, I cannot divine.
As to the objection that the act of assembly speaks of coins ,in the plural, and here the party is convicted of passing only one piece, and therefore the conviction is wrong, I think the act of assembly extends to the passing of one piece as well as many, for the words are, “ any person who shall utter, knowing them to be counterfeit, any of the aforesaid coins.” Now, the word any means any one, any two, or any more ; for, if this was not the construction, then one who was indict-1 *519ed for passing two pieces, might raise the same objection and say, that the act means more than two, or that it meant all of them. My opinion on this point I find confirmed by a similar case in 1 Leach, p. 1. Hassel’s Case. Upon the whole, my judgment is, that the indictment is properly framed upon our act of assembly ; that that act is of force quoad the punishment of persons passing counterfeit coin mentioned in that act; that the verdict is full, precise, and definite ; and that, therefore, the motion must be discharged.
Bay, J.
The prisoner was indicted under the act of 1783, passed by the egislature of this state, against counterfeiting the gold and silver coins made to pass current within this state. Among those coins the Spanish milled dollar is mentioned ; and, indeed, is made the standard by which the relative value of all the other coins are regulated and ascertained.
The indictment, as usual in such cases, contained two counts: 1st. One for counterfeiting. 3d. The other for passing a Spanish milled dollar, knowing it to be counterfeit. The second clause of the above mentioned act, declares, “ that any person who shall counterfeit or utter, or. attempt to pass, knowing them to be counterfeit, any of the aforesaid gold and silver coins, or keep in his or her possession any stamp, dye or mould for coining the same, upon being duly convicted thereof, shall be adjudged guilty of felony, and suffer death without benefit of clergy.”
The attorney-general did not attempt to press the evidence against the prisoner, under the first count for coining. Under the second count, the evidence was very clear and conclusive as to the passing of the counterfeit dollar stated in the indictment by the prisoner; and, as to the baseness of the metal of which it was composed ; the scienter, or knowlege of this baseness of the metal, was in red from sundry suspicious circumstances proved on the tciah *520Sdch as some other base money being passed at or about thé market, and other places in its vicinity, and supposed to be by prisoner and one of his associates, and 'particularly by a box found in his trunks, after he was apprehended, containing sundry instruments, which had the appearance of coining instruments, and also sundry materials for that purpose.
Upon the trial, an objection was made to the offering these instruments, &c. found in prisoner's trunk, as evidence against him ; as it was alleged that this fact of his having instruments in his possession for coining, of itself formed a distinct and separate felony by the act, for which he might be tried and punished. So that one felonious act ought not to be given in evidence" to support another. After hearing, arguments in favour of the objection, the court admitted that one felony could not be given in evidence to support another \ as, for instance, the stealing of a horse could not be given in evidence to prove a man guilty of stealing a negro, because' they are independent and distinct offences; both susceptible of external proof. But when a scienter was to be proved, it must be drawn from circumstances. This species Of evidence lies deep in the human breast, beyond the reach of mortal ken. To find out this knowledge,- therefore, is always a difficult research, and it must be drawn from circumstances, indicative of the operations of the mind ; and at last,a reasonable presumption is all that can be obtained or acquired ; all :the legislators and lawyers on earth can go no farther. It was, therefore, under these impressions, that the Circuit Court permitted these forging instruments, found in prisoner’s possession, to be given in evidence to the jury; not, as has been stated, to- prove the offence of passing the counterfeit money, but as a circumstance to show that he must have had a knowledge of the baseness of the metal of which the false dollar was composed.
*521And unless circumstances of this kind, or those of a similar nature, were permitted to be given in evidence to a jury, all that class of cases or offences where a knowledge of the falsehood, of any kind or nature whatever, forms of constitutes the principal ingredient of an offence, must fall to the ground, and the means of punishment must become useless and inoperative.
It is also true, that on the trial an objection was taken to the jurisdiction of a state court to try this offence under the act of 1783. It was contended that the constitution of the United States, and the acts of congress made in pursuance thereof, had virtually repealed this act,and that this offence, if any had been committed, belonged exclusively to the courts of the United States. Both these objections were overruled ; the first on the ground that the state of Soutb-Carolina, in the year 1783, when this act was passed, being a sovereign and independent state, there was nothing to circumscribe her powers and jurisdiction, or to limit her authority to pass the law in question, which was then soon after the revolutionary war justified by the wisest and soundest policy, in order to prevent the introduction and circulation of base and false metal, under the appearance and similitude of foreign coins, which, at that period, abounded in the state. 2d. On the ground that congress, being a delegated body from the different states, possessed no original jurisdiction. Every power that body possessed was derived from the states, and nothing was within its authority but what was expressly given by the constitution that gave it being. That this constitution might well be compared to a special letter of attorney from principals to agents, to do and perform certain •specified acts, beyond which their powers were at an end. That these principles being conceded, and indeed they could not be denied, there was not any thing in the constitution which went directly or indirectly to repeal the act in qu^j*522tion, or to prevent the state of South-Carolina from punish» ing the offence of passing counterfeit money, stated in the second count of the indictment.
The case then went to the jury, and they found the prisoner guilty under the second .count in the indictment, “ of passing the dollar, knowing it to be counterfeit.” The foregoing is a concise history of the case as it passed on the trial. From this verdict, the counsel for the prisoner appealed on a number of grounds.
As to the first ground I remain of the same opinion as at the trial. I cannot concede that the power of punishing this offence is taken away from the state ; and even doubt whether the courts of the United States have so much as a concurrent jurisdiction. It is true the constitution of the United States, provides for counterfeiting the current coin-of the United States ; but by the terms “ current coin,” which are coupled together.with “securities” in the same sentence, is clearly to be understood the money coined at the mint of the United States, and which is very emphatically called the current coin of the United States. It was to guard and protect these, and these only, from being falsified and debased, that this power of providing a punishment for counterfeiting was given to congress. Not a sentence or a word is said about providing a punishment for passing counterfeit foreign coins, in this part of the section. The current coins therein mentioned must be taken in contradistinction to the foreign coins mentioned in the preceding sentence, whose value was only to be regulated by congress ; but nothing is said about counterfeiting them, or about providing for the punishment of passing them, knowing them to be counterfeit.
If this construction is correct, and I trust it will be found upon a close examination, to be a true one, then it will • result as,a necessary consequence, that no power whatever is given by the constitution to congress to punish for conn*523terfeiting foreign coins, or passing them, knowing them to be counterfeit, within the United States. That power remains, and must of necessity remain, with the individual states, who still retain all their original powers of.independent sovereignties, not specially delegated to congress. The offence of passing counterfeit foreign coins is an evil of great magnitude, for millions of base dollars might be brought, into the state and circulated, and if the state had not the power of punishing the offence, the evil must go unredressed. This offence therefore must be punished by the state laws, or go off with impunity : and so sensible was congress of the necessity of referring this offence to the state courts throughout the union, that in their act of 1806, when providing for the punishment of passing the current coin of the United States, knowing it to be counterfeit, they inserted a provision that whenever it should happen that any state should have previously provided by law for this offence of passing counterfeit money, it should not be deprived of the power of punishing this offence. And that nothing, in the said act contained should be so construed as to deprive the state courts of jurisdiction under the laws of the several states. 2 Graydon’s Digest, 95.
Here, then, is a saving and a reservation of the right of the state courts to punish this offence under state laws, if any such salvo or reservation was necessary. .But in-truth, this right was never given up by the states. So that this retrocession, if I may be allowed the expression, on the part of congress, was an unnecessary act. It serves however to show how very doubtful that body was, as to its exclusive power and jurisdiction over this offence.
As to the second general ground, taken on the argument in the court of appeals, with respect to the constructive surrender of this right or power to the United States ; the advocates for exclusive jurisdiction on the part of the *524United States, foreseeing that there was no express cession of this right in the constitution, have resorted to construction, and have contended that the power of punishing this offence is implied in the terms of the constitution. I have already observed that congress had no original jurisdiction, and possesses now none but what is given to it by the states.
The twelfth article of the amendments declares, “ that all powers not delegated to the United States by the constitution, nor prohibited by it to the states, are reserved to the states respectively or to the people.” Here, then, is an express reservation of all powers not expressly given, which, in my opinion, cuts off forever all constructive or implied powers. And, indeed, it is a principle which governs all corporate bodies, that nothing shall ever be presumed to be within their jurisdiction but what, is expressly given.
■ The conclusion I draw from all the foregoing premises under this head is, that as the constitution has not expressly given to congress the power of punishing the passing of foreign coins, knowing them to be counterfeit, that body has no constructive or implied power to do so ; and that as South-Carolina, being a sovereign and independent state, hada right and power to punish this offence and to pass any law for that purpose ; and, by passing the act under consideration, has done so ; there is nothing in the constitution of the United States which repeals it. Finally, that the act, as to that particular offence, remains in full force and operation.
3d. As to the admission of the coining instrumente, and materials found in prisoner’s possession, to prove the scienter, or knowledge of the counterfeit, or baseness of the metal, I have nothing to add to the opinion ,1 delivered to the jury on the trial, and which is mentioned in a former part of this Opinion, farther than that a majority of the judges of this state concurred with me in opinion, at Columbia, on this point, in the case of Odell, who was tried at Pendleton, *525October, 1815; On all the grounds, I am against the motion in-arrest of judgment, and also against the motion for a new trial.